DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boone in view of Linder (2004/0075311).   Boone shows a chair (20) having: a frame, the frame having a pair of elongate front members spaced apart by at least one cross member; a pair of elongate rear members spaced apart by at least one cross member (see Fig. 1); at least one side member (the armrest) extending between each of said front and rear members; a flexible seat (22), adapted in use to be supported by the frame between the side members.  The seat has a bottom portion and a back portion, the portions having a front surface and a back surface wherein at least one temperature controlling pocket (26) is located adjacent the back portion to provide in use temperature control to a region of a user when sitting in the chair.  Regarding claims 3-6, the pocket has a fastening means (40) to a close a pocket opening (28) that is adapted to receive a temperature controlling device (70).  A lining (50) of the pocket has a heat reflective material.   Regarding claim 13, the pocket can be releasably attached (upon removing the stitching) to the back portion of the chair.  Boone shows all of the teachings of the claimed .     
Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boone in view of Linder as applied to claim 1 above, and further in view of Gentry (6,848,746).  Boone in view of Linder show all of the teachings of the claimed invention except the use of a temperature controlling device that includes sodium acetate and pockets formed on a seat portion.  Gentry shows a chair (101) having: a frame, the frame having a pair of elongate front members spaced apart by at least one cross member; a pair of elongate rear members spaced apart by at least one cross member (see Fig. 8); at least one side member (the armrest) extending between each of said front and rear members; a flexible seat, adapted in use to be supported by the frame between the side members.  The seat has a bottom portion (113) and a back portion (114), the portions having a front surface and a back surface wherein at least one temperature controlling pocket (134) is located adjacent the seat portion to provide in use temperature control to a region of a user when sitting in the chair.  The pocket can be disclosed within a cushion (7) of the seat which can be selectively and releasably attached to the chair.  The pocket receives an exothermic temperature controlling device (23).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the chair of Boone in view of Linder with the teachings of Gentry in order to provide comfort and cooling to a user on the seat portion. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on a single reference applied in the prior rejection of record but a combination of references to provide the teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb